Case 1:20-cv-02422-JPH-DML Document 16 Filed 10/30/20 Page 1 of 2 PageID #: 86




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

JOSE GOMEZ,                                  )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )    No. 1:20-cv-02422-JPH-DML
                                             )
WESLEY BEACHY,                               )
K & K TRUCKING, INC.,                        )
                                             )
                          Defendants.        )


       ORDER DENYING MOTION DUE TO LOCAL RULE VIOLATION

      Plaintiff has filed a single document, dkt. [15], which includes both a

motion for leave to file an amended complaint and a motion to remand the

action to state court. This violates Local Rule 7-1(a), which requires motions to

"be filed separately" unless they are "alternative motions" that are each "named

in the title." Here, the motions are not filed in the alternative. As a result, the

Court DENIES without prejudice Plaintiff's motion, dkt. [15], for violating

Local Rule 7-1(a). See, e.g., Duncanson v. Wine & Canvas IP Holdings LLC, No.

1:16-CV-00788-SEB-DML, 2017 WL 5170958, at *5 (S.D. Ind. Feb. 9, 2017)

(Local Rule 7-1 "violation would authorize the Court to deny Defendants'

motion based on that failure alone.").

SO ORDERED.

Date: 10/30/2020




                                         1
Case 1:20-cv-02422-JPH-DML Document 16 Filed 10/30/20 Page 2 of 2 PageID #: 87




Distribution:

Erin A. Clancy
KIGHTLINGER & GRAY, LLP (Indianapolis)
eclancy@k-glaw.com

Ryan Daniel Etter
KEN NUNN LAW OFFICE
ryane@kennunn.com

Ryan Oliver Farner
KIGHTLINGER & GRAY, LLP (Indianapolis)
rfarner@k-glaw.com




                                      2
